ORDER ON PETITION TO REHEAR
DAUGHTREY, Judge.
The appellant has filed a petition to rehear that raises substantially the same questions treated in our opinion. In this regard, he has failed to meet the prerequisites of a petition to rehear. Rule 32, Rules of the Supreme Court of Tennessee, adopted by this Court, 2 Tenn.Cr.App. 746 (1967); see also Smith v. State, 2 Tenn.Crim.App. 192, 452 S.W.2d 669 (1969), cert. denied 400 U.S. 831, 91 S.Ct. 62, 27 L.Ed.2d 62 (1970).
Additionally, the contention is made that there occurred in this case a violation of the *835rule announced in Farris v. State, 535 S.W.2d 608 (Tenn.1976). Upon a review of this record, we find that no Farris question was raised in the trial court, and therefore, under the holding in Farris, the appellant is entitled to no relief in this Court.
The petition to rehear is denied.
WALKER, P. J., concurs; CHARLES GALBREATH, Judge, who dissented in part to majority opinion but concurs here.